

115 S2589 IS: Comprehensive Opioid Recovery Centers Act of 2018
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2589IN THE SENATE OF THE UNITED STATESMarch 22, 2018Ms. Hassan (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title V of the Public Health Service Act to establish a grant program to create
			 comprehensive opioid recovery centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Opioid Recovery Centers Act of 2018. 2.Comprehensive opioid recovery centers (a)In generalPart D of title V of the Public Health Service Act is amended by adding at the end the following new section:
				
					550.Comprehensive opioid recovery centers
 (a)In generalThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants on a competitive basis to eligible entities to establish or operate a comprehensive opioid recovery center (referred to in this section as a Center). A Center may be a single entity or a set of integrated delivery networks operating together in one State.
						(b)Grant period
 (1)In generalA grant awarded under subsection (a) shall be for a period not less than 3 years and not more than 5 years.
 (2)RenewalA grant awarded under subsection (a) may be renewed, on a competitive basis, for additional periods of time, as determined by the Secretary. In determining whether to renew a grant under this paragraph, the Secretary shall consider the data submitted under subsection (h).
 (c)Minimum number of CentersThe Secretary shall allocate the amounts made available under subsection (i) such that not fewer than 10 Centers may be established across the United States.
 (d)ApplicationIn order to be eligible for a grant under subsection (a), an entity shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Such application shall include—
 (1)evidence that such entity carries out, or is capable of coordinating with other entities to carry out, the activities described in subsection (g); and
 (2)such other information as the Secretary may require. (e)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to eligible entities located in a State or Indian country (as defined in section 1151 of title 18, United States Code) with a high per capita drug overdose mortality rate, as determined by the Director of the Centers for Disease Control and Prevention.
 (f)Use of grant fundsAn eligible entity awarded a grant under subsection (a) shall use the grant funds to establish or operate a Center to carry out the activities described in subsection (g).
 (g)Center activitiesEach Center shall, at a minimum, carry out the activities described in this subsection. (1)OutreachEach Center shall carry out the following outreach activities:
 (A)Perform community needs assessments. (B)Train and supervise outreach staff to work with State and local health departments, health care providers, State and local education agencies, institutions of higher education, State and local workforce development boards, State and local community action agencies, justice professionals, and other community partners as determined by the Secretary, to ensure that such entities are aware of the services of the Center.
 (C)Disseminate and make available online evidence-based resources that educate professionals and the public on opioid use disorder and other substance use disorders.
 (2)Treatment and recovery servicesEach Center shall provide the following treatment and recovery services: (A)Ensure that intake and ongoing evaluations meet the clinical needs of patients, including by offering assessments for services and level of care recommendations through independent, research-validated verification processes for reviewing patient placement in addiction treatment settings.
 (B)Periodically conduct patient assessments to ensure continued and meaningful recovery, as defined by the Assistant Secretary for Mental Health and Substance Use.
 (C)Provide the full continuum of treatment services, including— (i)all drugs approved by the Food and Drug Administration to treat substance use disorders, including opioid use disorder and alcohol use disorder;
 (ii)medically supervised detoxification that includes patient evaluation, stabilization, and readiness for and entry into treatment;
 (iii)counseling provided by a program counselor or other certified professional who is qualified by education, training, or experience to assess the psychological and sociological background of patients, to contribute to the appropriate treatment plan for the patient, and to monitor patient progress;
 (iv)residential rehabilitation, and outpatient and intensive outpatient programs; (v)recovery housing;
 (vi)community-based and peer recovery support services; (vii)job training, job placement assistance, and continuing education assistance to support reintegration into the workforce; and
 (viii)other best practices, as determined by the Secretary. (D)Administer an onsite pharmacy and provide toxicology services.
 (E)Establish and operate a secure and confidential electronic health information system. (h)Data reporting and program oversightWith respect to a grant awarded under subsection (a) to an eligible entity for a Center, not later than 90 days after the end of the first year of the grant period, and annually thereafter for the duration of the grant period (including the duration of any renewal period for such grant), the entity shall submit data, as appropriate, to the Secretary regarding—
 (1)the programs and activities funded by the grant; (2)health outcomes of individuals with a substance use disorder who received services from the Center;
 (3)the effectiveness of interventions designed, tested, and evaluated by an independent program evaluator;
 (4)the retention rate of program participants; and (5)any other information that the Secretary may require for the purpose of—
 (A)evaluating the effectiveness of the Center; and (B)ensuring that the Center is complying with all the requirements of the grant, including providing the full continuum of services described in subsection (g)(2)(C).
 (i)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2023 for purposes of carrying out this section..
			(b)Reports to Congress
 (1)Preliminary reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a preliminary report that analyzes data submitted under section 550(h) of the Public Health Service Act, as added by subsection (a).
 (2)Final reportNot later than one year after submitting the preliminary report required under paragraph (1), the Secretary of Health and Human Services shall submit to Congress a final report that includes—
 (A)an evaluation of the effectiveness of comprehensive opioid recovery centers established or operated pursuant to section 550 of the Public Health Service Act, as added by subsection (a);
 (B)recommendations on whether the grant program established under such section 550 should be reauthorized and expanded; and
 (C)standards and best practices for the treatment of substance use disorders.